Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
 

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s reply does no more that assert without providing any evidence that Vayser fails to teach various features. Applicant’s assertions cannot be substituted for arguments or evidence, especially in the case where the office action makes clear the features are found in the reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vayser US 20060256575 A1.


Regarding Claim(s) 1, Vayser teaches: An assembly for bacterially disinfecting a designated target site of a patient, the assembly comprising: (Vayser White light is disclosed in multiple paragraphs including [0062]. White light includes blue light frequencies which is disclosed in applicant’s specification as bacterially disinfecting in paragraph [0070]. Further the examiner interprets the claims as merely requiring that the device be capable of transmitting disinfecting light as described, but the claims lacking a light source do not specifically require light in any form be present.)
a first end emitting fiber having a first proximal end and a first terminal end located distal to the first proximal end, the first terminal end configured to end emit a first beam of bacterial disinfecting light in a first forward direction, the first end emitting fiber being a transport fiber; (Vayser fig. 20; 115)
and a first body including a first plurality of optical surfaces that are configured to direct at least a portion of the first beam of bacterial disinfecting light to the target site, (Vayser fig. 20; 111)
the first plurality of optical surfaces including a first refractive optical surface, (Vayser fig. 20; [0066] – connection at 113)
a second refractive optical surface (Vayser fig. 20; [0066] – output at 119)
and a first total internal reflection optical surface, the first total internal reflection optical surface being a continuous surface and located forward the first refractive optical surface, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 113 and 119)
the first total internal reflection optical surface being disposed between the first and second refractive optical surfaces in a designated optical pathway of the first beam of bacterial disinfecting light, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 113 and 119)
the designated optical pathway of the first beam of bacterial disinfecting light being devoid of light scattering elements, (Vayser fig. 20; [0065],[0066])
the first refractive optical surface and the first total internal reflection optical surface being arranged facing one another with no other total internal reflection optical surface being located between them in the designated optical pathway, (Vayser fig. 20; [0052],[0066] – the wall at 113 faces reflecting wall areas, the TIR walls are continuous and thus may be considered a singular TIR surface, thus having no other TIR surfaces located in the designated optical pathway.)
the second refractive optical surface and the first total internal reflection optical surface being arranged facing one another with no other total internal reflection optical surface being located between them in the designated optical pathway, the first refractive optical surface, the first total internal reflection optical surface and the second refractive optical surface being arranged with respect to one another so that the first beam of bacterial disinfecting light is totally internally reflected only once in the first body, the first beam of bacterial disinfecting light when reflected by the first total internal reflection optical surface passed through the second refractive surface to impinge on the target site when the first beam of bacterial disinfecting light is directed into the first body, (Vayser fig. 20; [0052],[0066] – the wall at 119 faces reflecting wall areas, the TIR walls are continuous and thus may be considered a singular TIR surface, thus having no other TIR surfaces located in the designated optical pathway.)
none of the first total internal reflection optical surface, first refractive optical surface and second refractive optical surface being a part of an optical fiber, (Vayser fig. 20; [0052],[0066])
the first total internal reflection optical surface being configured to cause the first beam of bacterial disinfecting light to be directed in a first rearward direction. (Vayser fig. 20; [0052],[0066], the direction the light exits may be designated as ‘rearward’).

Regarding Claim(s) 12, Vayser teaches: wherein the first total internal reflection optical surface comprises a boundary between a first material having a first refractive index and a second material having a second refractive index less than the first refractive index, (Vayser fig. 20; [0048])
the second material being air. (Vayser fig. 20; since the waveguide is generally described as made of plastic and total internal reflecting, the second material would be air by virtue of our atmosphere)
	
Regarding Claim(s) 13, Vayser teaches: wherein the first material comprises a polymer. (Vayser fig. 20; [0062])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayser US 20060256575 A1.

Regarding Claim(s) 2, Vayser teaches: further comprising: a second end emitting fiber having a second proximal end and a second terminal end located distal to the second proximal end, the second terminal end configured to end emit a 2second beam of bacterial disinfecting light in a second forward direction, the second end emitting fiber being a transport fiber; (Vayser fig. 20; 127)
and a second body including a second plurality of optical surfaces that are configured to direct at least a portion of the second beam of bacterial disinfecting light to the target site such that the at least a portion of the second beam of bacterial disinfecting light overlaps with the at least a portion of the first beam of bacterial disinfecting light at the target site, (Vayser fig. 20; 125)
the second plurality of optical surfaces including a third refractive optical surface, (Vayser fig. 20; [0066] – connection at 128)
a fourth refractive optical surface (Vayser fig. 20; [0066] – output at 125a)
and a second total internal reflection optical surface, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 128 and 125a)
the second total internal reflection optical surface being disposed between the third and fourth refractive optical surfaces in a designated optical pathway of the second beam of bacterial disinfecting light, (Vayser fig. 20; [0052],[0066] – reflects off of walls between 128 and 125a)
 the designated optical pathway of the second beam of bacterial disinfecting light being devoid of light scattering elements, (Vayser fig. 20; [0065],[0066])
the fourth refractive optical surface and the second total internal reflection optical surface being arranged facing one another in a manner that results in the second beam of bacterial disinfecting light reflected by the second total internal reflection optical surface being passed through the fourth refractive surface to impinge on the target site when the second beam of bacterial disinfecting light is directed into the second body, (Vayser fig. 20; [0052],[0066] – light is shown in figure 20 as being directed to the area in between the two bodies)
the third refractive optical surface and the second total internal reflection optical surface being arranged facing one another with the second total internal reflection surface being located forward the third refractive optical surface, (Vayser fig. 20; [0052],[0066] – the wall at 128 faces reflecting wall areas)
none of the second total internal reflection optical surface, third refractive optical surface and fourth refractive optical surface being a part of an optical fiber, (Vayser fig. 20; [0052],[0066])
the second total internal reflection optical surface being configured to cause the second beam of bacterial disinfecting light to be directed in a second rearward direction that is non-parallel to the first rearward direction. (Vayser fig. 20; [0052],[0066] – the light paths in figure 20 are shown as different so it’s trivial to select a the first/second directions to be non-parallel, the direction the light exits may be designated as ‘rearward’)
Vayser, embodiment of figure 20 fails to adequately teach: the first and second bodies being non-movable in any direction with respect to one another,
Vayser, embodiment of figure 21 explicitly teaches: the first and second bodies being non-movable in any direction with respect to one another, (Vayser fig. 21; [0067])
	It would have been obvious to one of ordinary skill in the art to modify the device of Vayser to include the teaching of the separate bodies being fixed since Vayser discloses that variations of the embodiments are expected and obvious to suit anticipated needs in line with the principal of using waveguide devices for medical examination. (Vayser [0069]). Vayser discloses in the two figures that one can be used with two pieces adjustable with respect to another to gain a surrounding illumination of a target, and in the other target by splitting the illumination from one waveguide two directions surrounding illumination can be achieved with a fixed body. It’s clear that a person of ordinary skill in the art could glean from these two embodiments a clear third which produces a cavity illuminator similar to that of figure 21 by using the exact same design of figure 20 only fixing the pivot point so the two blades aren’t movable. Such a conclusion is widely held by precedent: it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954); it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184 (CCPA 1963); it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951); it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893); it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952); it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007); since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007); it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007); it has been held that the simple substitution of one known element for another to obtain predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007); it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
	Further it is clear that merely fixing the blades of figure 20 of Vayser amounts to nothing more than simple design choice, since applicant has not disclosed that fixing the blades solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with that of Vayser figure 20. Indeed, by doing nothing more than choosing to not squeeze the blade handles of the devices of figure 20 of Vayser one arrives at the same structure as the applicant’s claim. If anything, this design is superior to the applicant’s since the separation of the illuminating elements can be adjust, thereby making the device more flexible to different situations. 

Regarding Claim(s) 3, Vayser teaches: wherein the first body and second body comprise a unitary structure. (Vayser fig. 20; shown and generally described as unitary)

Regarding Claim(s) 4, Vayser teaches: wherein each of the first and second bodies comprises a polymer. (Vayser fig. 20; [0062])

Regarding Claim(s) 5, Vayser teaches: wherein the unitary structure comprises a molded polymer. (Vayser fig. 20; [0065])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881